                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 1 of 12 Page ID #:1


                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           MONEE TAKLA HANNA SBN 259468
                                                                                                         2 monee.hanna@tuckerellis.com
                                                                                                           515 S. Flower Street, 42nd Floor
                                                                                                         3 Los Angeles, CA 90071
                                                                                                           Telephone: 213.430.3400
                                                                                                         4 Facsimile: 213.430.3409
                                                                                                         5 TUCKER ELLIS LLP
                                                                                                           DUSTIN B. RAWLIN (pro hac vice application forthcoming)
                                                                                                         6 dustin.rawlin@tuckerellis.com
                                                                                                           950 Main Avenue, Suite 1100
                                                                                                         7 Cleveland, OH 44113-7213
                                                                                                           Telephone: 216.592.5000
                                                                                                         8 Facsimile: 216.592.5009
                                                                                                         9 Attorneys for Defendant
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                           MENTOR WORLDWIDE LLC
                                                                                                        10
                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                        11
                                                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        12
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14 NICOLE VIEIRA, an individual; EMILIA ) Case No. 2:19-cv-4939
                                                                                                           BAROZZI, an individual;              )
                                                                                                        15                                      )
                                                                                                                                                )
                                                                                                        16                  Plaintiffs,         ) DEFENDANT MENTOR
                                                                                                                                                ) WORLDWIDE LLC’S NOTICE OF
                                                                                                        17      v.                              ) REMOVAL UNDER 28 U.S.C. §§ 1332,
                                                                                                                                                ) 1441, 1446 (DIVERSITY
                                                                                                        18 MENTOR WORLDWIDE, LLC; NUSIL, ) JURISDICTION)
                                                                                                           LLC; NUSIL TECHNOLOGY LLC; and )
                                                                                                        19 DOES 1–100, inclusive,               )
                                                                                                                                                ) JURY TRIAL DEMANDED
                                                                                                        20                  Defendants.         )
                                                                                                                                                ) Complaint Filed: June 27, 2018
                                                                                                        21                                      ) FAC Filed:        August 23, 2018
                                                                                                                                                )
                                                                                                        22                                      ) Related to Case No. 2:19-CV-01484
                                                                                                                                                ) (Jacob, et al. v. Mentor Worldwide,
                                                                                                        23                                      ) LLC, et al.)
                                                                                                                                                )
                                                                                                        24                                      ) [Filed Concurrently with Declaration of
                                                                                                                                                ) Monee Takla Hanna; Declaration of
                                                                                                        25                                      ) Dustin Rawlin; Notice of Related Case]
                                                                                                                                                )
                                                                                                        26                                      )
                                                                                                        27
                                                                                                        28

                                                                                                                                                      1
                                                                                                                             DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 2 of 12 Page ID #:2


                                                                                                         1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
                                                                                                         2 CENTRAL DISTRICT OF CALIFORNIA:
                                                                                                         3         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,
                                                                                                         4 Defendant Mentor Worldwide LLC (“Mentor”), through undersigned counsel, hereby
                                                                                                         5 timely removes this case from the Superior Court of California, County of Los Angeles, to
                                                                                                         6 the United States District Court for the Central District of California, Western Division.1
                                                                                                         7 VII. INTRODUCTION
                                                                                                         8         This is the second instance in which this case has been removed to federal court.
                                                                                                         9 This successive removal, however, is proper and timely, as it is filed within thirty days of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 receipt of “other paper”—a deposition transcript of NuSil LLC’s corporate representative
                                                                                                        11 which confirms that this case is now removable. Specifically, Mr. Edward Scott Mraz’s
                                                                                                        12 testimony unequivocally demonstrates NuSil LLC is not a proper party to this action. Given
                                                                                                        13 that NuSil LLC is the only nondiverse defendant named in Plaintiffs’ Complaint and that
TUCKER ELLIS LLP




                                                                                                        14 Mr. Mraz’s deposition testimony conclusively demonstrates that it was improperly and
                                                                                                        15 fraudulently joined, this Court has diversity jurisdiction over this action and it should
                                                                                                        16 remain in federal court.
                                                                                                        17 VIII. PROCEDURAL HISTORY OF THE VIEIRA CASE
                                                                                                        18               On or about June 27, 2018, Plaintiffs Nicole Vieira (“Vieira”) and Emilia
                                                                                                        19 Barozzi (“Barozzi,” and collectively with Vieira, “Plaintiffs”), filed a Complaint captioned
                                                                                                        20 Nicole Vieira, et al. v. Mentor Worldwide LLC, et al., Case No. BC711663 (the “State
                                                                                                        21 Court Action”) in the Superior Court of California, County of Los Angeles. The Complaint
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                           1 By removing this action to this Court, Mentor does not waive any defenses, objections,
                                                                                                        26 or motions available under state or federal law. Further, Mentor expressly reserves the right
                                                                                                        27 to move for dismissal of some or all of Plaintiffs’ claims and/or seek dismissal on grounds
                                                                                                           of lack of personal jurisdiction, insufficient or improper service, improper venue, or forum
                                                                                                        28 non conveniens.
                                                                                                                                                          2
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 3 of 12 Page ID #:3


                                                                                                         1 names as defendants Mentor, NuSil LLC, and NuSil Technology LLC. See Ex. A2,
                                                                                                         2 Complaint.
                                                                                                         3             Plaintiffs allege that Mentor manufactured MemoryGel silicone gel breast
                                                                                                         4 implants (“MemoryGel Implants”) that caused Plaintiffs’ various injuries. See Ex. B3, First
                                                                                                         5 Amended Complaint (“FAC”) ¶¶ 22-27, 29–31.
                                                                                                         6                Plaintiffs allege that NuSil LLC and NuSil Technology LLC (collectively, the
                                                                                                         7 “NuSil Defendants”) manufactured, supplied, and specially designed silicone raw
                                                                                                         8 materials, including “kits containing a variety of chemicals,” that were used by Mentor in
                                                                                                         9 the manufacturing of the MemoryGel Implants. See id. ¶¶ 107–109.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                Plaintiffs assert claims against Mentor for negligence and negligence per se,
                                                                                                        11 strict liability – failure to warn, and strict liability – manufacturing defect. See id. ¶¶ 113–
                                                                                                        12 241.
                                                                                                        13                On July 27, 2018, Mentor timely removed this action to the Central District
TUCKER ELLIS LLP




                                                                                                        14 of California on diversity grounds arguing that NuSil LLC was fraudulently joined and
                                                                                                        15 was an improper defendant against which plaintiffs could not plausibly state a product
                                                                                                        16 liability or negligence claim, as it is merely a holding company and has never manufactured
                                                                                                        17 silicone or silicone products. See Ex. C, Vieira Prior Federal Court Docket at Ex. C-8-71.
                                                                                                        18                On September 7, 2018, the court remanded the action back to state court
                                                                                                        19 because the judge found that there was an “issue of fact” as to whether NuSil LLC “never
                                                                                                        20 manufactured silicone” and therefore as to whether NuSil LLC was a properly named
                                                                                                        21 party. Ex. J, Vieira Order at 7.
                                                                                                        22                The Vieira court specifically noted that this issue of fact arose from a 2013
                                                                                                        23 Statement of Information NuSil LLC filed with the California Secretary of State, which
                                                                                                        24 described NuSil’s “Type of Business” as “Manufacture of Silicone Products.” Id. at 6.
                                                                                                        25
                                                                                                        26 2 All exhibits referenced herein are attached to the Declaration of Monee Takla Hanna
                                                                                                           (“Hanna Decl.”) concurrently filed herewith.
                                                                                                        27
                                                                                                           3 Plaintiffs filed a First Amended Complaint on August 23, 2018, making it the operative
                                                                                                        28 complaint.
                                                                                                                                                            3
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 4 of 12 Page ID #:4


                                                                                                         1                Once the case was remanded to state court, both Mentor and the NuSil
                                                                                                         2 Defendants demurred to Plaintiffs’ complaint. The demurrers are fully briefed, but the
                                                                                                         3 court has not yet issued a final ruling on them. Exs. F-H, Vieira State Court Docket
                                                                                                         4 (including copies of all state court briefing filed to date in this case).
                                                                                                         5                The parties have not engaged in any case-specific discovery in this matter.
                                                                                                         6 Hanna Decl. ¶ 4.
                                                                                                         7 IX. BACKGROUND ON CALIFORNIA MEMORYGEL IMPLANT CASES
                                                                                                         8         A. Plaintiffs’ Counsel Has Filed Several Virtually Identical Complaints in
                                                                                                                      California State Court.
                                                                                                         9
                                                                                                                          This was the first of several cases involving Mentor’s MemoryGel Implants
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                             that have been filed in California state court by this Plaintiffs’ firm (Lenze Lawyers, PLC).
                                                                                                        11
                                                                                                                          The complaints in each of these cases are largely identical and allege the same
                                                                                                        12
                                                                                                             exact product liability and negligence causes of action against the same defendants. Hanna
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                             Decl. ¶ 5; see also supra ¶¶ 2–4 (discussing claims and defendants).
                                                                                                        14
                                                                                                                          NuSil LLC is the only California defendant named in these complaints. See
                                                                                                        15
                                                                                                             infra ¶¶ 39-41. To be clear, all other defendants are citizens of other states. Id.
                                                                                                        16
                                                                                                                          In light of the Vieira ruling, none of the other Mentor MemoryGel Implant
                                                                                                        17
                                                                                                             cases that Plaintiffs’ counsel filed in California state court against the same stable of
                                                                                                        18
                                                                                                             defendants were removable on diversity grounds when they were initially filed.
                                                                                                        19
                                                                                                                          Accordingly, due to the Vieira Order, Mentor did not file another removal on
                                                                                                        20
                                                                                                             diversity grounds, as this issue of fact remained unresolved.
                                                                                                        21
                                                                                                                   B.   Mentor Snap Removed Later-Filed Cases where NuSil LLC had not been
                                                                                                        22              Properly Served.

                                                                                                        23                Mentor did, however, file snap removals in later-filed MemoryGel Implant

                                                                                                        24 cases where NuSil LLC had not yet been served.
                                                                                                        25             One of those cases included Tammi Jacob, et al. v. Mentor Worldwide, LLC,

                                                                                                        26 et al., Case No. 19STCV06514, which was originally filed in the Superior Court of
                                                                                                        27 California, County of Los Angeles on February 27, 2019. Hanna Decl. ¶ 6.
                                                                                                        28
                                                                                                                                                            4
                                                                                                                                DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 5 of 12 Page ID #:5


                                                                                                         1                Mentor snap removed the Jacob case the following day, on February 28, 2019,
                                                                                                         2 to the United States District Court, Central District of California. Id.
                                                                                                         3                The Jacob case is currently pending before Judge Phillip S. Gutierrez (Case
                                                                                                         4 No. 2:19-cv-01484). Id.; see also Notice of Related Case (filed concurrently herewith).
                                                                                                         5         C. A Central District of California Judge Issued an Order allowing for Early
                                                                                                                      Discovery to Determine Whether NuSil LLC Is a Proper Defendant.
                                                                                                         6
                                                                                                                          The plaintiffs in the Jacob case moved for remand on May 29, 2019. Id.
                                                                                                         7
                                                                                                                          Judge Gutierrez still has not ruled on the motion for remand. Id.
                                                                                                         8
                                                                                                                          Instead, on April 26, 2019, Judge Gutierrez issued an order allowing the
                                                                                                         9
                                                                                                             parties to initiate early discovery for the limited purpose of determining “the propriety of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                             NuSil LLC as a defendant” (Ex. K, Jacob Order at 2)—i.e., to definitively answer the
                                                                                                        11
                                                                                                             question of fact raised by the Vieira court.
                                                                                                        12
                                                                                                                   D. Plaintiffs Voluntarily Took the Deposition of NuSil LLC’s Corporate
                                                                                                        13            Representative, Who Confirmed that NuSil LLC Is Not a Proper
TUCKER ELLIS LLP




                                                                                                                      Defendant in these Actions.
                                                                                                        14                After the Jacob court issued an order permitting early discovery to determine
                                                                                                        15 the propriety of NuSil LLC as a defendant in these actions, Plaintiffs’ counsel noticed the
                                                                                                        16 deposition of NuSil LLC’s corporate representative, Mr. Edward Scott Mraz, who has been
                                                                                                        17 a member of NuSil LLC since August 1, 2005. Ex. L, Notice of Deposition; Ex. M, 5/9/19
                                                                                                        18 Mraz Dep. Tr. at 7:4–13.
                                                                                                        19                Mr. Mraz’s deposition went forward on May 9, 2019. Hanna Decl. ¶ 19.
                                                                                                        20                During the deposition, Mr. Mraz confirmed—in no uncertain terms—that
                                                                                                        21 NuSil LLC was merely a holding company that has conducted no business activity and has
                                                                                                        22 no function other than to hold stock for its members. Ex. M, 5/9/19 Mraz Dep. Tr. at 18:7–
                                                                                                        23 21, 19:11–19, 37:8–12. Specifically, Mr. Mraz confirmed that:
                                                                                                        24             a. “NuSil, LLC has not developed, designed, manufactured, supplied or
                                                                                                        25                   distributed any products[,] including the silicone or silicone gel used to
                                                                                                        26                   manufacture breast implants” (id. at 40:8–12);
                                                                                                        27                b. “NuSil, LLC has no ownership interest in or control over the plant,
                                                                                                        28                   equipment, and supplies that are used in the manufacture of silicone or
                                                                                                                                                            5
                                                                                                                                DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 6 of 12 Page ID #:6


                                                                                                         1                   silicone gel[,] which are used in breast implants or any other products”
                                                                                                         2                   (id. at 40:2–7); and
                                                                                                         3               c. “NuSil, LLC exercises no control over [any entity,] which is involved in
                                                                                                         4                   the development, design, manufacture, supply or distribution of silicone
                                                                                                         5                   or silicone gel used in the manufacture of breast implants” (id. at 40:13–
                                                                                                         6                   19).
                                                                                                         7               Mr. Mraz also clarified that a 2013 form filed with the Secretary of State of
                                                                                                         8 California that indicated NuSil LLC was a manufacturer of silicone products was a clerical
                                                                                                         9 error (id. at 21:3–12) and that NuSil LLC “has always been a holding company” and never
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 manufactured products (see id. at 26:25–27:8).
                                                                                                        11               In addition, he clarified that this error was corrected in July 2018 and
                                                                                                        12 authenticated the amended NuSil LLC Statement of Information stating that the purpose of
                                                                                                        13 the business was indeed an “Investment holding entity” as it always had been. Id. at 21:13–
TUCKER ELLIS LLP




                                                                                                        14 17; see also Ex. N, NuSil LLC Secretary of State Statement of Information (Exhibit 1 to
                                                                                                        15 Mraz Dep.).
                                                                                                        16               In short, Mr. Mraz’s deposition testimony unequivocally demonstrates that
                                                                                                        17 NuSil LLC is not a properly named defendant in these actions.
                                                                                                        18               In fact, at a break late in the deposition, Plaintiffs’ counsel Lowell Finson even
                                                                                                        19 told all defense counsel—including counsel for Mentor, Dustin Rawlin and Monee Hanna
                                                                                                        20 and counsel for NuSil LLC, Melissa Fassett—that he thought they were going to need to
                                                                                                        21 dismiss NuSil LLC because it appeared it was not a proper party and, if removal was the
                                                                                                        22 consequence of that, so be it. Rawlin Decl. ¶¶ 5–6.
                                                                                                        23 X. THE INSTANT NOTICE OF REMOVAL IS TIMELY
                                                                                                                         “[A] notice of removal may be filed within 30 days after receipt by the
                                                                                                        24
                                                                                                             defendant, through service or otherwise, of a copy of an amended pleading, motion, order
                                                                                                        25
                                                                                                             or other paper from which it may first be ascertained that the case is one which is or has
                                                                                                        26
                                                                                                             become removable.” 28 U.S.C. § 1446 (emphasis added).
                                                                                                        27
                                                                                                        28
                                                                                                                                                           6
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 7 of 12 Page ID #:7


                                                                                                         1               In the Ninth Circuit, discovery responses and deposition testimony constitute
                                                                                                         2 “other paper” and can trigger the thirty-day removal period. Carvalho v. Equifax Info.
                                                                                                         3 Servs., LLC, 629 F.3d 876, 886–87 (9th Cir. 2010) (holding that deposition testimony can
                                                                                                         4 qualify as “other paper” when a defendant is able to reasonably determine for the first time
                                                                                                         5 that subject matter jurisdiction exists); Rider v. Sears Roebuck & Co., 2011 WL 2222171,
                                                                                                         6 at *3–4 (C.D. Cal. June 7, 2011); Williams v. Hilarides, 2012 WL 2339335, at *2 (E.D.
                                                                                                         7 Cal. June 19, 2012).
                                                                                                         8               Other federal courts around the country agree that discovery responses and
                                                                                                         9 deposition testimony can qualify as “other paper” sufficient to re-open the thirty-day
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 removal window. See, e.g., Peters v. Lincoln Elec. Co., 285 F.3d 456, 466 (6th Cir. 2002)
                                                                                                        11 (“Although this Circuit has not squarely addressed the issue of whether a deposition may
                                                                                                        12 constitute an ‘other paper’ for purposes of Section 1446(b), the majority of courts that have
                                                                                                        13 considered this issue have answered the question in the affirmative.”); S.W.S. Erectors, Inc.
TUCKER ELLIS LLP




                                                                                                        14 v. Infax, Inc., 72 F.3d 489, 493–94 (5th Cir. 1996); Huffman v. Saul Holdings Ltd. P’ship,
                                                                                                        15 194 F.3d 1072, 1077–78 (10th Cir. 1999).
                                                                                                        16               This thirty-day period applies even to cases which have previously been
                                                                                                        17 removed and remanded, so long as the latter removal is “based on information not available
                                                                                                        18 at the prior removal.” See Sweet v. United Parcel Serv., Inc., 2009 WL 1664644, at *3
                                                                                                        19 (C.D. Cal. June 15, 2009) (“Where a court has previously remanded a removed action for
                                                                                                        20 a defendant’s failure to meet its burden, successive notices of removal, though not
                                                                                                        21 necessarily barred, generally must be based on information not available at the prior
                                                                                                        22 removal.”); see also Barahona v. Orkin, 2008 WL 4724054, at *2 (C.D. Cal. Oct. 21, 2008)
                                                                                                        23 (explaining that successive removals must be based on “newly discovered facts not
                                                                                                        24 available at the time of the first removal”); cf. Andersen v. Schwan Food Co., 2014 WL
                                                                                                        25 1266785, at *5 (C.D. Cal. Mar. 26, 2014) (explaining the converse—i.e., subsequent
                                                                                                        26 removals based on information that was available at the time the initial removal was filed
                                                                                                        27 are improper); Lockhart v. Columbia Sportswear Co., 2016 WL 2743481, at *3, n.3 (C.D.
                                                                                                        28
                                                                                                                                                          7
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 8 of 12 Page ID #:8


                                                                                                         1 Cal. May 11, 2016) (“New evidence discovered in a deposition may be grounds for a
                                                                                                         2 successive removal.”).
                                                                                                         3                 Here, these cases did not become removable until the issue of fact identified
                                                                                                         4 by the Vieira court in the first removal (see supra Part II (discussing Vieira Order)) was
                                                                                                         5 resolved—i.e., whether NuSil LLC “never manufactured silicone.”4 As such, it was not
                                                                                                         6 until May 9, 2019, when Mr. Mraz testified that NuSil LLC is simply a holding company
                                                                                                         7 that has never been involved in the manufacture, distribution, or design of silicone gel or
                                                                                                         8 silicone gel products used in Mentor breast implants, that these cases became removable.
                                                                                                         9                 Put simply, the new information gleaned from Mr. Mraz’s May 9, 2019
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 deposition and his authentication of the amended Statement of Information constitutes the
                                                                                                        11 “other paper” that makes a successive removal in this case proper, so long as it is filed
                                                                                                        12 within thirty days, i.e., on or before June 8, 2019. Thus, this Notice of Removal is timely.
                                                                                                        13 XI. REMOVAL IS PROPER BECAUSE NUSIL LLC IS FRAUDULENTLY
TUCKER ELLIS LLP




                                                                                                                JOINED AND THEREFORE THE COURT HAS ORIGINAL SUBJECT
                                                                                                        14      MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1332(A)
                                                                                                        15                 As more fully set forth below, this case is properly removed to this Court
                                                                                                        16 pursuant to 28 U.S.C. § 1441 because (1) this Court now has subject matter jurisdiction
                                                                                                        17 over this action under 28 U.S.C. § 1332 as complete diversity exists between all properly
                                                                                                        18 joined parties (given that Mr. Mraz’s deposition testimony confirms that NuSil LLC is
                                                                                                        19 fraudulently joined) and the amount in controversy exceeds $75,000, exclusive of interest
                                                                                                        20 and costs, and (2) Mentor has satisfied the procedural requirements for removal.
                                                                                                        21         A. Complete Diversity of Citizenship Exists Among All Properly Joined
                                                                                                                      Plaintiffs and All Properly Joined and Served Defendants.
                                                                                                        22
                                                                                                                           Vieira alleges that she is a citizen and resident of Solano County, California.
                                                                                                        23
                                                                                                             See FAC ¶ 1. Vieira is therefore a citizen of the State of California for purposes of section
                                                                                                        24
                                                                                                             1332(c)(1).
                                                                                                        25
                                                                                                        26 4 By raising this issue, the Vieira court recognized that, if NuSil LLC was never involved
                                                                                                        27 in the supply chain of silicone gel products used in Mentor’s breast implants, then there is
                                                                                                           no credible basis by which Plaintiffs could state a claim against NuSil LLC and would
                                                                                                        28 therefore not be a proper party to the MemoryGel Implant cases.
                                                                                                                                                            8
                                                                                                                                DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 9 of 12 Page ID #:9


                                                                                                         1                Barozzi alleges that she is a citizen and resident of Arapahoe County,
                                                                                                         2 Colorado. See id. ¶ 2. Barozzi is therefore a citizen of the State of Colorado for purposes
                                                                                                         3 of section 1332(c)(1).
                                                                                                         4                The Complaint includes, in addition to three named defendants (see infra
                                                                                                         5 ¶¶ 39-41), a number of fictitious defendants, whose citizenships are ignored for removal
                                                                                                         6 purposes (28 U.S.C. § 1441(b)).
                                                                                                         7                Mentor is a limited liability company organized and existing under the laws
                                                                                                         8 of the State of Delaware. Mentor’s sole member is, and was at the time the Complaint was
                                                                                                         9 filed, Ethicon, Inc. Ethicon, Inc. is, and was at the time the Complaint was filed, a
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 corporation organized and existing under the laws of the State of New Jersey with its
                                                                                                        11 principal place of business in New Jersey. Accordingly, Ethicon is a citizen of New Jersey.
                                                                                                        12 A limited liability company “is a citizen of every state of which its owners/members are
                                                                                                        13 citizens.” Johnson v. Columbia Props. Anchorage, L.P., 437 F.3d 894, 899 (9th Cir. 2006);
TUCKER ELLIS LLP




                                                                                                        14 see also Hale v. Mastersoft Int’l Pty. LTD, 93 F. Supp. 2d 1108, 1112 (D. Colo. 2000)
                                                                                                        15 (explaining that “courts . . . have uniformly held that a limited liability company is a citizen
                                                                                                        16 of the states of which its members are citizens, and is not a citizen of the state in which it
                                                                                                        17 was organized unless one of its members is a citizen of that state[,]” and holding that
                                                                                                        18 limited liability company organized in Delaware, whose two members were Colorado
                                                                                                        19 citizens, was a citizen only of Colorado and not Delaware for purposes of determining
                                                                                                        20 whether diversity jurisdiction existed) (citing supporting authority). Accordingly, for
                                                                                                        21 purposes of section 1332(c)(1), Mentor is a citizen of the State of New Jersey.
                                                                                                        22                NuSil Technology LLC is, and was at the time the Complaint was filed, a
                                                                                                        23 limited liability company organized and existing under the laws of the State of Delaware.
                                                                                                        24 See Ex. O, Declaration of Stacy Broad ¶ 3. NuSil Technology LLC’s sole member is, and
                                                                                                        25 was at the time the Complaint was filed, NuSil Investments LLC. Id. ¶ 4. NuSil Investments
                                                                                                        26 LLC is, and was at the time the Complaint was filed, a limited liability company organized
                                                                                                        27 and existing under the laws of the State of Delaware. Id. ¶ 5. NuSil Investments LLC’s two
                                                                                                        28 members are, and were at the time the Complaint was filed, NuSil Acquisition Corporation
                                                                                                                                                            9
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 10 of 12 Page ID #:10


                                                                                                         1 and Avantor Intermediate Holdings LLC. Id. ¶ 6. NuSil Acquisition Corporation is, and
                                                                                                         2 was at the time the Complaint was filed, a Delaware corporation with its principal place of
                                                                                                         3 business in Pennsylvania. Id. ¶ 7. Avantor Intermediate Holdings LLC is, and was at the
                                                                                                         4 time the Complaint was filed, a limited liability company organized and existing under the
                                                                                                         5 laws of the State of Delaware. Id. ¶ 8. Avantor Intermediate Holdings LLC’s two members
                                                                                                         6 are, and were at the time the Complaint was filed, Avantor Topco Sub, LLC and Avantor,
                                                                                                         7 Inc. Id. ¶ 9. Avantor Topco Sub, LLC is, and was at the time the Complaint was filed, a
                                                                                                         8 limited liability company organized and existing under the laws of the State of Delaware.
                                                                                                         9 Id. ¶ 10. Avantor Topco Sub, LLC’s sole member is Avantor, Inc. Id. ¶ 11. Avantor, Inc.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 is, and was at the time the Complaint was filed, a Delaware corporation with its principal
                                                                                                        11 place of business in Pennsylvania. Id. ¶ 12. A limited liability company “is a citizen of
                                                                                                        12 every state of which its owners/members are citizens.” See Johnson, 437 F.3d at 899.
                                                                                                        13 Accordingly, for purposes of section 1332(c)(1), NuSil Technology LLC is a citizen of
TUCKER ELLIS LLP




                                                                                                        14 Delaware and Pennsylvania.
                                                                                                        15               NuSil LLC is, and was at the time the Complaint was filed, a limited liability
                                                                                                        16 company organized and existing under the laws of the State of California. NuSil LLC’s
                                                                                                        17 members are individuals residing in California, including Richard Compton, Edward Scott
                                                                                                        18 Mraz, Thomas Banigan, James Yabsley, Keith Reichel, Brian Nash and Cyrus Morici.
                                                                                                        19 Accordingly, for purposes of section 1332(c)(1), NuSil LLC is a citizen of California. See
                                                                                                        20 id.
                                                                                                        21               The Court, however, should disregard the citizenship of NuSil LLC because—
                                                                                                        22 as Mr. Mraz’s deposition makes clear—NuSil LLC is not a proper defendant in this case
                                                                                                        23 and has been fraudulently joined for the sole purpose of attempting to destroy diversity
                                                                                                        24 jurisdiction. See supra Part III.D. Because the undisputed evidence establishes that NuSil
                                                                                                        25 LLC is merely a holding company that transacts no business of its own; has not developed,
                                                                                                        26 designed, manufactured, supplied, or distributed any products, including the silicone raw
                                                                                                        27 materials, used by Mentor to manufacture the MemoryGel Implant; and exercises no
                                                                                                        28 control over any company that manufacturers silicone or silicone products, there is no
                                                                                                                                                         10
                                                                                                                              DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 11 of 12 Page ID #:11


                                                                                                         1 possibility that Plaintiffs could recover damages from NuSil LLC in this case. Id.;
                                                                                                         2 Grancare LLC v. Thrower ex rel. Mills, 889 F.3d 543, 548–50 (9th Cir. 2018) (explaining
                                                                                                         3 that fraudulent joinder applies if there is no possibility that the plaintiff could recover on
                                                                                                         4 her claims against the non-diverse defendant in state court.); Padilla v. AT & T Corp., 697
                                                                                                         5 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009). The Court may therefore disregard the citizenship
                                                                                                         6 of NuSil LLC and find that it has diversity jurisdiction over this action. Allen v. Eli Lilly &
                                                                                                         7 Co., 2010 WL 3489366, at *1–2 (S.D. Cal. Sept. 2, 2010); McCabe v. Gen. Foods Corp.,
                                                                                                         8 811 F.2d 1336, 1339 (9th Cir. 1987); see also Ritchey v. Upjohn Drug Co., 139 F.3d 1313,
                                                                                                         9 1318 (9th Cir. 1998) (“It is a commonplace that fraudulently joined defendants will not
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 defeat removal on diversity jurisdiction grounds.”).
                                                                                                        11               In short, diversity of citizenship of all properly joined parties (i.e., all named
                                                                                                        12 parties, except NuSil LLC) exists under 28 U.S.C. § 1332: Plaintiffs are citizens of
                                                                                                        13 California and Colorado; Mentor is a citizen of New Jersey, and NuSil Technology LLC is
TUCKER ELLIS LLP




                                                                                                        14 a citizen of Delaware and Pennsylvania.
                                                                                                        15         B.   The Amount in Controversy Requirement Is Satisfied.
                                                                                                        16               Removal is proper under section 1446(c)(2)(B) if the Court finds that the
                                                                                                        17 amount in controversy exceeds $75,000, exclusive of interest and costs.
                                                                                                        18             The parties in the Mentor MemoryGel Implant actions do not contest that
                                                                                                        19 amount in controversy in each case exceeds this $75,000 benchmark. See, e.g., Ex. J, Vieira
                                                                                                        20 Order at 3 (“The parties do not dispute that this case places more than $75,000 in
                                                                                                        21 controversy.”).
                                                                                                        22             Moreover, reported verdicts and settlements in cases with damage allegations
                                                                                                        23 similar to those in these actions case exceed $75,000. See Jacob Notice of Removal (Case
                                                                                                        24 No. 2:19-cv-01484, Dkt. 1) at 11–16 & corresponding exhibit.
                                                                                                           XII. MENTOR HAS SATISFIED THE OTHER PROCEDURAL AND VENUE
                                                                                                        25      REQUIREMENTS FOR REMOVAL
                                                                                                        26               The Superior Court of California, County of Los Angeles is located within the
                                                                                                        27 Central District of California. See 28 U.S.C. § 84(c)(2). Removal to this Court under
                                                                                                        28
                                                                                                                                                          11
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 2:19-cv-04939-AB-PLA Document 1 Filed 06/06/19 Page 12 of 12 Page ID #:12


                                                                                                         1 section 1441(a) is proper because the Central District of California is the “district and
                                                                                                         2 division embracing the place where such action is pending.”
                                                                                                         3               In compliance with 28 U.S.C. § 1446(a), a copy of all process, pleadings, and
                                                                                                         4 orders received is attached as Exhibits A–I.
                                                                                                         5               Pursuant to 28 U.S.C. § 1446(b)(2)(A), Mentor has received the consent of
                                                                                                         6 the NuSil Defendants to this removal. Copies of the NuSil Defendants’ consents are
                                                                                                         7 attached as Exhibit P.
                                                                                                         8               Under 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served
                                                                                                         9 on Plaintiffs’ counsel and a copy is being filed with the Clerk of the Superior Court of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 California, County of Los Angeles.
                                                                                                        11               Mentor reserves all defenses to Plaintiffs’ claims.
                                                                                                        12         ACCORDINGLY, Mentor removes this action and gives notice to Plaintiffs and to
                                                                                                        13 the Superior Court of California, County of Los Angeles, that the State Court Action shall
TUCKER ELLIS LLP




                                                                                                        14 proceed no further pursuant to 28 U.S.C. § 1446(d).
                                                                                                        15
                                                                                                        16
                                                                                                             DATED: June 6, 2019                          TUCKER ELLIS LLP
                                                                                                        17
                                                                                                        18
                                                                                                        19                                                By: /s/ Monee Takla Hanna
                                                                                                        20                                                    MONEE TAKLA HANNA
                                                                                                                                                              Attorneys for Defendant MENTOR
                                                                                                        21                                                    WORLDWIDE LLC
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                          12
                                                                                                                              DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
